DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse, invention I, claims 1-3 and 5, in a telephone conversation with the attorney of record for the Applicant, W Scott Keeley, Reg. No. 74,622, on August 25, 2022 in response to the restriction requirement detailed below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I: Claims 1-3 and 5, drawn to a system for interpreting and displaying food and medication interactions, allergens, drug interactions and dietary information related to an entered food item with text explanation.
II: Claim 4, drawn to a non-transitory computer-readable medium for selecting an operative language and selecting from health values, medication assistant, diet assistant and medical history.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as displaying food and medication interactions, allergens, drug interactions and dietary information related to an entered food item with text explanation and subcombination II has separate utility such as selecting an operative language and selecting from health values, medication assistant, diet assistant and medical history.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search would be required. For example, inventions I and II would require searching using different search queries.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of the Claims
The office action is in response to the claims filed on February 5, 2021 and the restriction requirement above for the application filed January 19, 2021 which claims priority to a provisional application filed on June 28, 2018. Claims 1-5 are currently pending, claim 4 has been withdrawn from consideration, and claims 1-3 and 5 have been examined.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
The “and” at the end of lines 2-4, 6 and 8 in claim 1 and lines 3-6 of claim 5 should be removed.
The “wherein” in line 14 should be moved to the start of line 15 in claim 1 and from line 9 to the start of line 10 in claim 5.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3 system (i.e. a machine) which is a statutory category. Claim 5 is directed towards a non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method  (i.e. a manufacture) which is a statutory category.  Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 1 is identified as: 
a user interface for choosing an operative language; and 
subsequent operations conducted in said operative language; and 
a user interface for manual data entry of food items; and 
information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions; and 
said instructions look up, locate and display food items compared with all medications used by said patient; and 
said instructions look up, locate and display interactions between food items and medications entered as used by said patient; and 
said instructions look up, locate and display food and medication interactions in a color- coded analog graphic representation; and 
said instructions look up, locate and display text format explanation of said food and medication interactions as depicted in said analog graphic representation; 
wherein the food items entered by manual data entry, are interpreted and compared for medical interactions, the results displayed as an analog graphic image in combination with explanation of the graphic in text format in the operative language. 
Independent claim 5 is also determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 5 is identified as:
A non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method comprising: 
providing the selection of diet assistant; and 
selecting a food item to be evaluated; and 
selecting manual data entry; and 
selecting barcode-scanned data entry; and 
presenting a dietary information page relating to the entered data; and 
displaying explanation of the allergens, drug interactions and dietary information relating to said food item, in text format in the operative language; 
wherein a food item is described and a mode of data entry is chosen and allergens, drug interaction and dietary information is displayed.
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claimed invention is method of providing dietary assistance by allowing a user to choose their language, choose foods to be evaluated by different methods, present/display information relating to allergens, drug interactions and dietary information by looking up, locating, comparing and interpreting information, which is the a method of the human activity of providing dietary assistance (i.e. a doctor/dietician working with a patient and providing a report). Thus the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of  “text format”, “barcode-scanned” and “analog graphical representation/image” simply link the abstract idea to the particular formats and data entry as opposed to other formats or data entry, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations reciting “displaying” and “information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of displaying data and storing data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method”, “a user interface for”,  “said instructions” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 2-3 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that entering data using barcode-scanning, information derived from manual data entry is converted to non-transitory computer-readable medium storing instructions, and displaying data is well-understood, routine and conventional is provided by MPEP §2106.05 and Kukreja. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3 merely additional well-understood, routine and conventional data entry techniques as evidenced by Kukreja. These merely encompasses the abstract idea identified above, do not integrate the abstract idea into a practical application and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-3 and 5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the allergens, drug interactions and dietary information” in line 8. There is insufficient antecedent basis for this limitation in the claims.

Claim 5 recites “the operative language” in line 9. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja et al. (U.S. Pub. No. 2014/0180707) in view of Rio et al. (U.S. Pub. No. 2011/0209065).
Regarding claim 1, Kukreja discloses a system for interpreting and managing medication interactions (Abstract) comprising: 


a user interface for manual data entry of food items (Fig. 1 and paragraph [0023] and [0028] show and discuss a user interface for manually entering a pharmaceutical product and discuss a receiving by a user application and user-input for other products, which may include other pharmaceutical products, foods, beverages, beauty products, or other products. Also see paragraph [0032].); and
information derived from manual data entry is converted to non-transitory computer- readable medium storing instructions (Paragraph [0025] discusses that the system receives input in different forms and then uses the processor/memory to interpret it and check for interactions using computer instructions.); and 
said instructions look up, locate and display food items compared with all medications used by said patient (Paragraphs [0023] and [0026]-[0028] discuss that a user entered pharmaceutical product is compared against other products, including other pharmaceutical products, foods, beverages, beauty products, or other products. Also see fig. 5 and paragraph [0030].); and 
said instructions look up, locate and display interactions between food items and medications entered as used by said patient (Fig. 5 and paragraphs [0026]-[0030] show and discuss looking up, locating and displaying interactions between medications and food items.); and 
said instructions look up, locate and display food and medication interactions in a color-coded analog graphic representation (Fig. 5 and paragraphs [0029]-[0033] show and discuss that the food/medication interactions are converted into a graphical representation using colors to indicate interaction information.); and 
said instructions look up, locate and display text format explanation of said food and medication interactions as depicted in said analog graphic representation (Fig. 5 and paragraphs [0029]-[0033] show and discuss that the food/medication interactions graphical representations also have a textual explanation.); 
wherein the food items entered by manual data entry are interpreted and compared for medical interactions, the results displayed as an analog graphic image in combination with explanation of the graphic in text format in the operative language (Fig. 1, 3 and 5 and paragraphs [0026]-[0033] show and discuss all of the medications and other information (i.e. food) input by a user are compared for medical interactions and the interactions results are a graphical representation with textual explanations.).
Kukreja does not appear to explicitly disclose a user interface for choosing an operative language; and subsequent operations conducted in said operative language.
Rio teaches that it was old and well known in the art of medication information communication at the time of the filing to provide a user interface for choosing an operative language; and subsequent operations conducted in said operative language (Rio, paragraphs [0028]-[0030] discuss that a user interface is provided by which allows a user to select a desired language for output such that all the content subsequently output is provided in the selected language.) to facilitate the proper and productive use of medications by all patients and consumers (Rio, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of medication information communication at the time of the filing to modify the system of Kukreja to include a user interface for choosing an operative language; and such that subsequent operations are conducted in said operative language, as taught by Rio, in order to facilitate the proper and productive use of medications by all patients and consumers.

Regarding claim 9, Kukreja further discloses a user interface for data entry by way of scanned image (Paragraph [0023] discusses inputting the medication using a photograph taken by the device running the application. Also see fig. 8.).

Regarding claim 10, Kukreja further discloses a user interface for data entry by way of barcode scanning (Paragraph [0023] discusses inputting the by scanning a barcode. Also see figs. 1 and 7.).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kukreja et al. (U.S. Pub. No. 2014/0180707) in view of Badinelli (U.S. Pub. No. 2008/0263011).
Regarding claim 16, Kukreja discloses non-transitory computer-readable medium storing instructions that when executed by a computer cause the computer to perform operations of a method (Paragraph [0025] and [0035]) comprising: 
providing the selection of Fig. 1 shows a user interface which provides for the selection of a medication interaction check.) ; and 
selecting foodFig. 1 and paragraph [0023] and [0028] show and discuss a user interface for selecting items to be used for interaction checking and discuss receiving relevant information by a user application and user-input for relevant information which may include other pharmaceutical products, foods, beverages, beauty products, or other products. Also see paragraph [0032].) ; and 
selecting manual data entry (Figs. 1 and 3 show manual data entry for the medication.); and 
selecting barcode-scanned data entry (Fig. 7 shows a barcode scanned entry of a medication.); and 
presenting a dietary information page relating to the entered data (Fig. 5 shows a user interface page showing information related to the entered medication and other products, such as food/drink, related to interactions, such as food/drink not to consume with a medication, construed as dietary information.); and 
displaying explanation of the Fig. 5 shows a user interface page showing operative language text information related to the entered medication and other products, such as food/drink, related to interactions, such as food/drink not to consume with a medication, construed as dietary information. Also see paragraph [0030] which discusses that further information regarding the interaction may be displayed.); 
wherein a food item is described and a mode of data entry is chosen and Fig. 5 shows a user interface page showing information related to the entered medication and other products, such as food/drink, related to interactions, such as food/drink not to consume with a medication, construed as drug interaction and dietary information, and which was entered by a mode chosen on the user interface of figs. 1 and 3.).
Kukreja does not appear to explicitly disclose displaying explanation of the allergens; or wherein allergens is displayed.
Badinelli teaches that it was old and well known in the art of interaction checking at the time of the invention/filing to display an explanation of the allergens; and wherein allergens are displayed (Badinelli, paragraphs [0021]-[0022] discuss entering a food item and providing an indication of an interaction or allergy with/to the food item. Also see paragraph [0095] which discusses that the alarm/alert is done via text.) to reduce the complexity and time needed for reading labels to ensure they do not contain any harmful or unwanted product (Badinelli, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of interaction checking at the time of the filing to modify the system of Kukreja to include displaying explanation of the allergens and wherein allergens are displayed, as taught by Badinelli, in order to reduce the complexity and time needed for reading labels to ensure they do not contain any harmful or unwanted product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686